TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00003-CV


Glenn Hegar, in his Official Capacity as Texas Comptroller of Public Accounts, Appellant

                                              v.

                    Texley Incorporated d/b/a Glamour Girls, Appellee


                FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-18-001834, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties to this cause have jointly filed a motion indicating that they have

entered into a settlement agreement, thereby rendering moot all issues on appeal. Accordingly,

they move to dismiss the appeal. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Joint Motion

Filed: June 28, 2022